DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Equations (31) and (33) each include a term, c, that was not defined.  Is this perhaps a typographical error where c should be α?

Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following informality:
	“… a plurality of a plurality of monitoring antennas …”
Should read 
	“… 
The examiner notes that paragraph [0039] of the specification provides support for two antenna.  There does not appear to be support elsewhere in the specification for more than 2 antennas.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 indicates that values of the offset angle ΔƟ and said temporal phase difference ΔØ are a function of at least two of said user-selected TE or TM mode indices m, n and 1.
Claims 2, 4, 5 and 7 provide the following formulas for the function which claim 1 states to be a function of at least two of the indices m, n, and l.  
Claim 2:
   
    PNG
    media_image1.png
    112
    333
    media_image1.png
    Greyscale

Claim 4:

    PNG
    media_image2.png
    140
    375
    media_image2.png
    Greyscale

Claim 5:

    PNG
    media_image3.png
    100
    325
    media_image3.png
    Greyscale

Claim 7:

    PNG
    media_image4.png
    120
    338
    media_image4.png
    Greyscale


As these expressions are each said to be a function of at least two of the indices m, n and l, should they not each contain at least two of m, n and l?  The first term of each expressions contains m. The expression of claim 7 does not contain n or l.  It is also noted that in the specification the analogous expressions of claims 2, 4, and 5 also do not include an n or l.  The specification uses p, and q to represent the integer rather than the n and l as in the claims.  The examiner seeks clarification.  Do the integers n and l in claims 2, 4 and 5 correspond to the indices of the TE and TM modes?


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by US Patent Application Publication 2019/0362944 as filed by Kobayashi et al. (hereinafter, Kobayashi).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was .


Claim 1, 12 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent 10,153,133 issued to Kobayashi et al. (hereinafter, Kobayashi).

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by 

Kobayashi teaches method of generating rotating microwaves, having TEmnl and TMmnl in a cylindrical microwave cavity that overlies a workpiece (see, for example, the abstract and FIGs. 1A, 1B and 2). Kobayashi teaches introducing microwave signals through a plurality of input ports in a sidewall of the said cylindrical microwave cavity.  Kobayashi teaches the input ports are arranged asymmetrically about a center axis of the cylindrical microwave cavity and are separated by an oblique offset angle (see, FIG. 10).  Kobayashi teaches the microwave signals are separated by a temporal phase difference (see, for example, column 7, line 5).

Regarding claim 12, Kobayashi teaches supporting a workpiece on a workpiece support in the workpiece processing chamber (see the abstract).

Regarding claim 14 Kobayashi teaches passing the microwave signals through a pair of respective waveguides, each of said respective waveguides having a microwave input end coupled to a respective one of said microwave source outputs and a microwave output end coupled to a respective one of said first and second input ports (see, for example, FIG.10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 5,188,862 (Itatani et al.) and US Patent Application Publication 2012/0326803 (Lee) both teach processing a wafer with rotating microwaves introduced through a plurality of waveguides.  However, neither reference teaches the waveguides are asymmetrically arranged around the circular processing chamber. Lee, for example, uses three waveguides each 120° apart from the other.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441.  The examiner can normally be reached on variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 


ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/           Primary Examiner, Art Unit 1716